DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (and dependent claims 3-4 dependent thereon), lines 1-2, the limitation “before forming the gate structure, removing the first type of semiconductor material from the nanostructure stack” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Figs. 1F and 1G of the present invention illustrate the removing of the second type of semiconductor material 104 (i.e., SiGe) from the nanostructure stack (also see [0024] of the specification), but not the first type of semiconductor material from the nanostructure stack as claimed.
 For the examination purpose, the second type of semiconductor material is removed from the nanostructure stack.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al (US 2020/0006147).
Ando (Fig. 2) discloses a method comprising: within a first region of a semiconductor substrate 302, forming a stack of nanostructures 802/804, the nanostructures comprising a first semiconductor material (i.e., III-V, [0056]); within a second region of the semiconductor substrate 302, forming a fin structure (602B, 1202), the fin structure having a second type of semiconductor material (i.e., SiGe) that is different from the first type of semiconductor material; and forming a gate structure 210 directly on both the stack of nanostructures and the fin structure.
Claim(s) 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miura et al (US 2020/0312658).
Regarding claim 13, Miura (Fig. 6) discloses a method comprising: within a first region of a semiconductor substrate 1, forming a stack of nanostructures 1/2, the nanostructures comprising a first semiconductor material (i.e., SiGe, [0062]) ; within a second region of the semiconductor substrate, forming a fin structure 1, the fin structure having a second type of semiconductor material (i.e., Si, [0062]) that is different from 
Regarding claims 18 and 19, Miura (Figs. 13A and 13J) discloses a semiconductor device comprising: a first structure having: a stack of nanostructures (i.e., nMOS), each of the  nanostructures comprising a channel region 703, each of the nanostructures 703 comprising a first type of semiconductor material (i.e., Si, [0106]); a first interfacial layer (not shown, see [0088], “SiO2 at an interface between a high dielectric material and a Si channel”) surrounding each of the nanostructures; and a first dielectric layer 716 ([0117]) surrounding the interfacial layer; a second structure (i.e., pMOS) adjacent the first structure, the second structure comprising: a fin structure 704 (also see fin 704 in Fig. 13A) comprising a channel region, the fin structure 704 comprising a second type of semiconductor material (i.e., SiGe, [0106]) that is different than the first type of semiconductor material; a second interfacial layer 715 surrounding the fin structure 704; and a second dielectric layer 716 ([0117]) surrounding the interfacial layer 715; and a gate structure 719 ([0117]) extending over both the first structure and the second structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US 2020/0006147).
Ando (Fig. 2) discloses the first type of semiconductor material comprises III-V and the second type of semiconductor material comprises silicon germanium.
Ando does not disclose the first type of semiconductor material comprises silicon.
However, Ando further teaches that forming the first type of semiconductor material comprising silicon or III-V is well known and commonly used in the art for providing high carrier mobility in the channel ([0004]).  Therefore, it would have been obvious to use either silicon or III-V material for the first type of semiconductor material of Ando because of their equivalence for their use in the semiconductor art as high bandgap materials for providing high carrier mobility in the channel of NFET.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US 2020/0006147) in view of Yamashita et al (US 2020/0388681).
Ando does not disclose a crystal orientation of the first type of semiconductor material is 100 on a top and bottom surface and a crystal orientation of sidewalls of the fin structure is 110.
However, Yamashita teaches a crystal orientation of the first type of semiconductor material for the NFET channel is 100 on a top and bottom surface and a crystal orientation of sidewalls of the second type of semiconductor material for the PFET channel is 110 ([0040] and [0042]).  Accordingly, it would have been obvious to provide the device of Ando with a crystal orientation of the first type of semiconductor material (NFET) being 100 on a top and bottom surface and a crystal orientation of sidewalls of the fin structure (PFET) being 110 because as is well known, such crystal .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (US 2020/0312658) in view of Yamashita et al (US 2020/0388681).
Miura does not disclose a crystal orientation of the first type of semiconductor material is 100 on a top and bottom surface and a crystal orientation of sidewalls of the fin structure is 110.
However, Yamashita teaches a crystal orientation of the first type of semiconductor material for the NFET channel is 100 on a top and bottom surface and a crystal orientation of sidewalls of the second type of semiconductor material for the PFET channel is 110 ([0040] and [0042]).  Accordingly, it would have been obvious to provide the device of Yamashita with a crystal orientation of the first type of semiconductor material (NFET) being 100 on a top and bottom surface and a crystal orientation of sidewalls of the fin structure (PFET) being 110 because as is well known, such crystal orientations would provide higher electron mobility for the NFET and higher hole mobility for the PFET, as taught by Yamashita ([0042]).
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0366375).
Regarding claim 1, Chen (Figs. 2-11) discloses a method comprising: depositing a semiconductor stack (Fig. 2) within a first region 370 and a second region 380 on a substrate 202, the semiconductor stack having alternating layers of a first type of semiconductor material 210 (i.e., Si, [0025]) and a second type of semiconductor material 208 (i.e., SiGe, [0025]); removing a portion of the semiconductor stack from the 
Chen does not disclose the trench is filed with the second type of semiconductor material and patterning the second type of semiconductor material within the second region to form a fin structure.
However, Chen (Figs. 14I and 14J) teaches a method of forming another embodiment comprising:  filling the trench with the second type of semiconductor material 212 ([0054]) and patterning the second type of semiconductor material within the second region to form a fin structure.  Accordingly, it would have been obvious to modify the method of Figs. 2-11 by incorporating the method of Fig. 14 which includes the steps of filling the trench with the second type of semiconductor material and patterning the second type of semiconductor material within the second region in order to provide a FET having a vertical fin channel.  
	Regarding claims 2-12 and 16-17, Chen (Figs. 2-11) further discloses: before forming the gate structure, removing the second type of semiconductor material 208 from the nanostructure stack (Figs. 9-10); after removing the second type of semiconductor material from the nanostructure stack, forming an interfacial layer (i.e., multilayers of dielectric materials, [0038]) all around remaining nanostructures of the 
	Regarding claim 13, Chen (Figs. 9-11) discloses a method comprising: within a first region 370 of a semiconductor substrate 202, forming a stack of nanostructures 210 (Fig. 10), the nanostructures comprising a first semiconductor material (i.e., Si, [0025]); within a second region 380 of the semiconductor substrate 202, forming a second stack of nanostructures 212, the second nanostructures 212 having a second type of semiconductor material (i.e., SiGe, [0025]) that is different from the first type of semiconductor material; and forming a gate structure (1212, 1226) (Fig. 11, [0034]) directly on both the stacks of nanostructures.
Chen does not disclose the second type of semiconductor material within the second region is a fin structure.

Regarding claim 18, Chen (Figs. 10-11) discloses a semiconductor device comprising: a first structure 370 having: a stack of nanostructures, each of the nanostructures comprising a channel region 210, each of the nanostructures 210 comprising a first type of semiconductor material (i.e., Si, [0025]); a first interfacial layer (i.e., multilayers of dielectric materials, [0038])  surrounding each of the nanostructures; and a first dielectric layer ([0038]) surrounding the interfacial layer; a second structure 380 adjacent the first structure, the second structure 380 comprising: a second stack of nanostructures comprising a channel region 212, the second nanostructures 212 comprising a second type of semiconductor material (i.e., SiGe, [0025]) that is different than the first type of semiconductor material; a second interfacial layer ([0038]) surrounding nanostructure; and a second dielectric layer ([0038]) surrounding the interfacial layer; and a gate structure (1212, 1226) (Fig. 11, [0034]) extending over both the first structure and the second structure.
Chen does not disclose the second type of semiconductor material within the second structure is a fin structure.

Regarding claims 14-15 and 19-20, Chen (Figs. 10-11) further discloses: the first type of semiconductor material 210 comprises silicon ([0025]) and the second type of semiconductor material 212 comprises silicon germanium ([0025]); and a crystal orientation of the first type of semiconductor material is 100 on a top and bottom surface ([0020] and [0057]) and a crystal orientation of sidewalls of the fin structure is 110 ([0057]).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/           Primary Examiner, Art Unit 2817